Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner notes that Applicant has not indicated Claims 10-20 to be Withdrawn, despite being in non-elected groups.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-9, it is still unclear what the exact metes and bounds of “plenum” are supposed to be. Applicant’s response to the 112 rejections was that the amendments made addressed the 112 rejections, but no amendments were made to clarify what “plenum” means in the claims. 
Paragraph [0071] in the corresponding PGPUB may define “plenum” to be: “made of heat conductive metal and has … entry and exit points for carrying hot flowing material [or] heat circuits that can be selectively energized to fit different patterns and different sized sheets or objects.” But it is unclear for claim purposes which of the three main clauses (heat conductive metal, ports for carrying hot flowing material, and heat circuits) limit the claimed occurrences of “plenum,” if any. 
Consequently, until further clarification is provided, the Examiner will take the broadest reasonable definition of “plenum” in light of the application, which is a structure that can selectively apply heat to cure the layers of the printed part. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 2016/0082695 A1, hereinafter Swartz) in view of Teken et al. (US 2014/0203479 A1, hereinafter Teken).
Regarding Claim 1, as best as the claims can be understood, Swartz teaches an apparatus capable of functioning as claimed, with the exception of a movable platform.
Specifically, Swartz teaches the capability of applying powder to a layer of material such as material 201 (which per [0073] can be a fibrous substrate) that constitutes a build surface; an image-forming device to deposit a pattern of fluid in an image-wise fashion on the build surface (per [0066] wherein liquid is selectively deposited on the substrate); and a heated plenum that can apply pressure, and thus can be lowered or raised to selectively cure portions of the material (per [0071] wherein the thermal print head with an array of heating elements is understood to be a plenum) wherein each layer of an object is assembled in a stepwise fashion until the entire object is belt.
Teken, in analogous art pertaining to additive manufacturing, teaches in [0028] using a vertically-movable platform that decrements by approximately a layer thickness for each new layer application in order to ensure that during printing the vertical distance between printing heads and the top layer of the object printed remains constant, and thus it would have been obvious to a person having ordinary skill prior to the invention’s filing to use such a decrementing platform in Swartz to decrement by approximately build surface thickness and the deposited layer of material to ensure that during printing the vertical distance between printing heads and the top layer of the object printed remains constant.

Regarding Claim 2, Swartz’s layer material 201 that functions as a build surface had to be sized somewhere, and thus there is at the very a least a suggestion, if not an implicit understanding, that Swartz includes an apparatus to cut the build surface to a predetermined size before placing it on the movable platform.

Regarding Claims 3-4, as described above, Swartz’s object itself can be considered a support column, and heat is applied to it. 
(As way of illustration, Swartz would not read on object being formed that includes a support column formed that protrudes from the rest of the object, but Applicant merely claims a support column without defining what that means, while Swartz produces objects like Figure 10 that clearly could be used as a standalone support column for another structure.) 

Regarding Claims 5-6, Swartz in [0064]-[0066]] describes just such a system, with the possible exception of there being more than one printhead to applying the liquid that defines the shape being formed before unstuck excess is powder is removed. If there is only one printhead in Swartz, it would have been obvious to use an array of printheads as necessary to making processing faster, as such an improvement would simply be a duplication of parts. 

Regarding Claims 8-9, Swartz discloses using heat and pressure in [0071] to form the material, which given the desire to form particular parts, is understood to, or at least suggests, a controller to control the compression and heating to predetermined levels.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743